United States Court of Appeals
                    For the First Circuit


No. 99-1972

                   CHARLES C. DELANEY III,

                    Petitioner, Appellant,

                              v.

                    JAMES MATESANZ ET AL.,

                   Respondents, Appellees.


                         ERRATA SHEET

     The opinion of this Court issued on September 5, 2001 is
corrected as follows:

     Cover sheet, first attorney line, change to read:
Elizabeth L. Prevett, Federal Defender Office, with whom Owen
S. Walker, Federal Defender, and Charles C. Delaney III, . . .